          Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 1 of 8




               UNITED STATES DISTRICT COURT
- - - - - - - - - District of Kansas - - - - - - - - -
                                      (Topeka Docket)

UNITED STATES OF AMERICA,

                        Plaintiff,

                 v.                               CASE NO.: 18-40072-HLT

ROBERT CHARLES FRAZIER,

                        Defendant.



                             PLEA AGREEMENT
                               (Fed.R.Crim.P. 1 l(c)(l)(C))


         The United States of America, by and through Jared S. Maag, Assistant United

States Attorney for the District of Kansas, and the defendant, Robert Charles Frazier,

personally and by and through counsel, Andrew J. McGowan Assistant Federal Public

Defender, hereby enter into the following plea agreement pursuant to Rule 1l(c)(l)(C) of

the Federal Rules of Criminal Procedure:

         1.      Defendant's Guilty Plea.   The defendant agrees to plead guilty to Count One

of the Indictment, charging a violation of 18 U.S.C. § 2113(a), namely, Robbery of a Credit

Union.        By entering into this Plea Agreement, the defendant admits to knowingly

committing the offense and to being guilty of the offense.    The defendant understands that
        Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 2 of 8




the maximum sentence which may be imposed as to Count One of the Indictment, to which

he has agreed to plead guilty, is not more than twenty (20) years of imprisonment [18

U.S.C. § 2113(a)], a $250,000.00 fine [18 U.S.C. § 3571(b)(3)], or both, a term of

supervised release not to exceed three (3) years [18 U.S.C. § 3583(b)(2)], and a $100

mandatory special assessment [18 U.S.C. § 3013(a)(2)(A)].

       2.     Factual Basis for the Guilty Plea.    The parties agree the facts constituting

the offense to which the defendant is pleading guilty are as follows:

     On August 20, 2018, the defendant, Robert Charles Frazier, entered the Azura
     Credit Union located at 1129 South Kansas A venue, Topeka, Kansas, within
     the District of Kansas, approached one of the tellers, A.S., and stated "this is a
     robbery, give me your 20s, 50s, and lOOs." The defendant repeated his
     demand three times before A.S. provided the defendant with approximately
     $2,200 in United States currency. The defendant was not armed, nor did he
     display any weapon. The defendant exited the credit union, sat down along a
     nearby wall, and was immediately apprehended by an off-duty Topeka Police
     Department officer who was working security at Azura Credit Union.

     Subsequent to his arrest, the defendant provided a post-Miranda statement to a
     responding special agent and task force officer of the Federal Bureau of
     Investigation confessing to the robbery of the Azura Credit Union.

     The deposits of Azura Credit Union are federally insured by the National Credit
     Union Administration (NCUA), a fact which the defendant does not contest.

       3.     Proposed ll(c)(l)(C) Sentence.       The parties propose, as an appropriate

disposition of the case, a sentence of 60 months' imprisonment; a 3-year term of supervised

release; and the mandatory special assessment of $100.00.     The parties submit that a fine

is not necessary in this case.

       The parties seek this binding plea agreement as an appropriate disposition of the

case because it brings certainty to the sentencing process and assures that the defendant
        Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 3 of 8




and the government will benefit from the bargain they have struck if the Court permits

itself to be bound by the proposed sentence; the interests of justice are served by the

sentence, thereby assuring that the sentence is consistent with the sentencing factors of 18

U.S.C. § 3553(a); and if the Court does not agree with the sentence, the parties may be

restored to the positions they maintained prior to reaching this plea agreement.         This

agreement centers on the defendant's agreement to enter his guilty plea as soon as the

Court's schedule permits, thereby preserving valuable Court, prosecution, defense counsel,

probation office, U.S. Marshals Service and other law enforcement resources.

       4.     Application of the Sentencing Guidelines.     The parties are of the belief that

the proposed sentence does not offend the advisory sentencing guidelines.

       5.     Government's Additional Agreements.        In return for the defendant's plea of

guilty as set forth herein, the United States Attorney for the District of Kansas agrees to

not file any additional charges against the defendant arising out of the facts forming the

basis of the present Indictment.

       6.     Breach of Agreement.          The government's obligation concernmg its

agreements listed in if 3 and if 5 is contingent upon the defendant's continuing manifestation

of acceptance ofresponsibility as determined by the United States. If the defendant denies

or gives conflicting statements as to his involvement, falsely denies or frivolously contests

relevant conduct that the court determines to be true, willfully obstructs or impedes the

administration of justice as defined in U.S.S.G. § 3Cl.1 (or willfully attempts to do so),

engages in additional criminal conduct, or provides law enforcement officials with
          Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 4 of 8




materially misleading information, the United States reserves the right to request a hearing

to determine if the defendant has breached this agreement.

         In the event the defendant breaches or violates this plea agreement or otherwise fails

to adhere to its terms, the United States shall not be bound by      ~   5 and may pursue any

additional charges arising from the criminal activity under investigation as well as any

perjury, false statement, or obstruction of justice charges which may have occurred.

         In the event the Court finds the defendant has breached the plea agreement the Court

can set aside the controlling sentence as specified in~ 3 and the parties will be placed back

in their original positions held prior to this agreement.

          The defendant understands and agrees that in the event the defendant violates this

plea agreement, all statements made by the defendant subsequent to the execution of this

plea agreement, any testimony given by defendant before a grand jury or any tribunal or

any leads from such statements or testimony shall be admissible against the defendant in

any and all criminal proceedings.         The defendant waives any rights which might be

asserted under the United States Constitution, any statute, Federal Rules of Criminal

Procedure 1 l(f), Federal Rules of Evidence 410, or any other federal rule that pertains to

the admissibility of any statements made by the defendant subsequent to this plea

agreement.

         7.       Whether to Accept the Proposed Plea Agreement and Sentence is Up to the

Court.        The Court has no obligation to accept the proposed plea agreement and sentence.

It is solely within this Court's discretion whether to accept the proposed binding plea

agreement as an appropriate disposition of the case.
        Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 5 of 8




       8.     Withdrawal of Plea Permitted Only if the Court Does Not Accept the Plea

Agreement and Proposed Sentence.       On the other hand, if the Court agrees to be bound

by the proposed plea agreement and accepts the defendant's plea of guilty, the defendant

will not be permitted to withdraw it.       Only if the Court rejects the proposed plea

agreement will the defendant be permitted to withdraw his guilty plea.

       9.     Payment of Special Assessment.          The defendant understands that a

mandatory special assessment of $100.00 will be entered against him at the time of

sentencing.     The burden of establishing an inability to pay the required special

assessment lies with the defendant.

       10.    Waiver of Appeal and Collateral Attack.       The defendant knowingly and

voluntarily waives any right to appeal or collaterally attack any matter in connection with

this prosecution, the defendant's conviction, or the components of the sentence to be

imposed herein including the length and conditions of supervised release.    The defendant

is aware that Title 18, U.S.C. § 3742 affords a defendant the right to appeal the conviction

and sentence imposed.    By entering into this agreement, the defendant knowingly waives

any right to appeal a sentence imposed in accordance with this proposed Fed. R. Crim. P.

1 l(c)(l)(C) plea agreement.   The defendant also waives any right to challenge a sentence

or otherwise attempt to modify or change his sentence or manner in which it was

determined in any collateral attack, including, but not limited to, a motion brought under

Title 28, U.S.C. § 2255 [except as limited by United States v. Cockerham, 237 F.3d 1179,



                                             5
        Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 6 of 8




1187 (10th Cir. 2001)], and a motion brought under Fed. Rule of Civ. Pro 60(b).

However, if the United States exercises its right to appeal the sentence imposed as

authorized by Title 18, U.S.C. § 3742(b), the defendant is released from this waiver and

may appeal the sentence received as authorized by Title 18, U.S.C. § 3742(a).

       Notwithstanding the foregoing waivers, the parties understand that the defendant in

no way waives any subsequent claims with regards to ineffective assistance of counsel or

prosecutorial misconduct.

       11.    Waiver of FOIA Request.             The defendant waives all rights, whether

asserted directly or by a representative, to request or receive from any department or agency

of the United States any records pertaining to the investigation or prosecution of this case

including, without limitation, any records that may be sought under the Freedom of

Information Act, Title 5, U.S.C. § 552, or the Privacy Act of 1974, Title 5, U.S.C. § 552a.

       12.    Full Disclosure by United States.       The defendant understands the United

States will provide to the court and the United States Probation Office all information it

deems relevant to determining the appropriate sentence in this case.       This may include

information concerning the background, character, and conduct of the defendant including

the entirety of the defendant's criminal activities.      The defendant understands these

disclosures are not limited to the count to which the defendant has pied guilty.   The United

States may respond to comments made or positions taken by the defendant or defendant's

counsel and to correct any misstatements or inaccuracies.         The United States further



                                              6
        Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 7 of 8




reserves its right to make any recommendations it deems appropriate regarding the

disposition of this case, subject only to any limitations set forth in this plea agreement.

The defendant also has the right to provide information concerning the offense and to make

recommendations to the court and the United States Probation Office.

       13.    Parties to the Agreement.     The defendant understands this plea agreement

binds only the defendant and the United States Attorney for the District of Kansas, and that

it does not bind any other federal, state, or local prosecution authority.

       14.    No Other Agreements.      The defendant has had sufficient time to discuss this

case, the evidence, and this agreement with the defendant's attorney and defendant is fully

satisfied with the advice and representation provided by defendant's counsel.    Further, the

defendant acknowledges that he has had the plea agreement read to him, understands it and

agrees it is true and accurate and not the result of any threats, duress or coercion.    The

defendant further understands that this plea agreement supersedes any and all other

agreements or negotiations between the parties, and that this agreement embodies each and

every term of the agreement between the parties.




                                              7
         Case 5:18-cr-40072-HLT Document 14 Filed 11/20/18 Page 8 of 8




                                                          DATE: _ _{--j{f...._l___,I  1. . t_._i/
                                                                                           . __
Assistant United    tes   rney
290 Carlson Federal Bldg.
444 S.E. Quincy St.
Topeka, KS 66683
Ph: 785.295.2858
Fax: 785.295.2853
j ared.maag@usdoj.gov



~c;r·ff~                                                              II   /,_c /;Jef7'
                                                          DATE: _ _ _ _ _ _ _ _ __
DUSTON J. SLNARD, Ks.S.Ct. No. 21294
Assistant United States Attorney
Criminal Chief I First Assistant United States Attorney
290 Carlson Federal Bldg.
444 S.E. Quincy St.
Topeka, KS 66683
Ph: 785.295.2858
Fax: 785.295.2853
duston.slinkard@usdoj.gov



                                                          DATE: _ _    /,_.,.__l;~_J.._"--+/---'/3:
                                                                           '      l
                                                                                                 ___
ROBERTCHARLESFKKZIER



                                                          DATE:_l/__       ;<_~_/t,__1_&-
                                                                                      __
                       AN, KS Bar No. 16216
Assistant Federal Public Defender
Counsel for Defendant Rayton
Office of Federal Public Defender - Topeka
117 SW 6th St., Ste 200
Topeka, KS 66603
Ph: 785.232.9828
Fax: 785.232.9886
andrew mcgowan@fd.org




                                                    8
